In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-3648
JOYCE HUTCHENS,
                                                  Plaintiff-Appellant,

                                 v.

CHICAGO BOARD OF EDUCATION and AMANDA RIVERA,
                                  Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 09 C 7931 — Edmond E. Chang, Judge.
                     ____________________

     ARGUED MARCH 3, 2015 — DECIDED MARCH 24, 2015
                     ____________________

   Before POSNER, KANNE, and TINDER, Circuit Judges.
    POSNER, Circuit Judge. Joyce Hutchens, the plaintiff in this
suit charging racial discrimination in employment in viola-
tion of federal law, is a black woman. A large-scale layoff in
the Chicago public schools system’s Professional Develop-
ment Unit, where she worked, required the unit to decide
whether to retain her or a white woman, Deborah Glowacki,
who Hutchens argues was less qualified than she and was
retained in place of her only because the unit’s director at the
2                                                 No. 13-3648


time, defendant Amanda Rivera, preferred whites to blacks.
The district judge granted summary judgment in favor of
both defendants (the other defendant being the Chicago
Board of Education) on the ground that they’d presented a
justification for the replacement that was not merely a “pre-
text”—“deceit used to cover one’s tracks.” Grube v. Lau In-
dustries, Inc., 257 F.3d 723, 730 (7th Cir. 2001).
    Hutchens had been a “team leader” in the National
Board Certification subunit of the Professional Development
Unit. The subunit’s job was to help teachers obtain National
Board Certification, which “will distinguish you as an ac-
complished, effective teacher who has met the highest
standards in the profession.” National Board for Professional
Teaching Standards, “Why Certify?” www.boardcertifiedte
achers.org/about-certification/why-certify (visited March 17,
2015, as were the other websites cited in this opinion). After
a reorganization of the Professional Development Unit,
Hutchens was designated a “curriculum facilitator.” She
continued to assist candidates for National Board Certifica-
tion (even though the National Board Certification subunit
had been abolished in the reorganization), but now she also
assisted inexperienced teachers. Her supervisor after the re-
organization was Karen Cushing.
    Glowacki was hired to be another curriculum facilitator
in the Professional Development Unit; her duties were simi-
lar to Hutchens’. The two women have basically similar edu-
cational backgrounds, but somewhat different vocational
backgrounds. Hutchens had taught in public high schools in
Chicago for eleven years, the first five of them at Lincoln
Park High School (an elite Chicago public school, see “Lin-
coln Park High School (Chicago),” Wikipedia, http://en.
No. 13-3648                                                   3


wikipedia.org/wiki/Lincoln_Park_High_School_(Chicago)),
from 1994 to 1999, and the last six of them at Consuella B.
York Alternative High School from 2002 to 2008. York is a
public high school administered by the Chicago Board of
Education but located on the grounds of the Cook County
Jail; the students are detainees of the jail aged 17 to 21. Cook
County Sheriff’s Office, Programs and Services—Education,
www.cookcountysheriff.com/doc/doc_ProgramsAndService
s.html.
    Between 1999 and 2002 (the interval between her two
teaching stints), Hutchens owned and operated her own
firm, JDH Training & Communications Group, offering
training in “life skills” to professionals and corporations. In
that capacity she was one of three women to receive a Hall
of Fame Award from the Women’s Business Development
Center. See Chinta Strausberg, “Entrepreneurial Summit for
Women Slated,” Chicago Defender, Sept. 7, 2000. She testified
that she returned to teaching because she missed the stu-
dents. The record does not make clear why upon her return
to teaching she was assigned to York, though we offer a con-
jecture later.
    As for Glowacki’s teaching career, she testified that she
had taught second through seventh grades at St. Gabriel’s
Elementary School (a Catholic parochial school) for four
years and then fifth through eighth grades at St. Simons
Catholic School for three years. She didn’t indicate the dates
of these teaching stints but testified that her “next job” was
teaching at McClellan Elementary School, a Chicago public
school, beginning in 1997 or 1998. She further testified that
upon going to work for the public school system she had
been given two years of credit for her time teaching in the
4                                                 No. 13-3648


parochial schools. For unexplained reasons her annual salary
in the Professional Development Unit exceeded Hutchens’
by almost $7,000 even though both had the same jobs in the
unit and had been employed by the Chicago public school
system for roughly the same length of time. There is no evi-
dence that the “credit” that Glowacki received when she be-
gan working for the public school system accounted either
for her higher salary or for her rather than Hutchens being
retained by the Professional Development Unit rather than
laid off.
    Glowacki was hired by the Professional Development
Unit in January 2009, eight months after Hutchens. In April
of that year Alan Anderson, of the Board of Education’s De-
partment of Human Resources, was instructed to reorganize
the unit. As part of the reorganization both Hutchens’ and
Glowacki’s jobs were abolished and in June the two of them
were placed on the layoff list. But later that month, before
the layoffs were implemented, Anderson removed Glowacki
but not Hutchens from the list and so Hutchens was laid off
and Glowacki retained. After receiving a right to sue letter
from the EEOC, Hutchens brought this suit.
   Other employees in the Professional Development Unit
were laid off besides her, but it appears that either Glowacki
or Hutchens was going to be retained and the suit charges
that Glowacki was retained instead of Hutchens because of
her race. The credentials and experience of the two women
were similar, but since Hutchens had been employed in the
Professional Development Unit longer than Glowacki one
might have expected Glowacki to be laid off rather than
Hutchens unless Glowacki was the better worker. A reason-
able jury could also have found that Hutchens had a strong-
No. 13-3648                                                 5


er resumé than Glowacki, given the standing of the Lincoln
Park school and the challenge of teaching jail detainees. And
there was more: Hutchens had two master’s degrees (jour-
nalism in 1987 and education in 1997), while Glowacki had
only one (in a combined teaching and leadership program;
she didn’t indicate the year). Hutchens had 12 additional
graduate-level hours in education, and Glowacki did not tes-
tify that she had any continuing-education credits. Both
were National Board Certified but Hutchens was certified to
teach high school English and journalism and middle school
language arts, business education, marketing, and manage-
ment, while Glowacki testified to no certification other than
the National Board. An article in the May 15, 2007 edition of
the Chicago Sun-Times entitled “These Educators Have Some-
thing to Teach Us All” discusses the five Chicago public
school teachers who had just won the “Unilever Perfor-
mance Plus Award” by going to “extraordinary lengths to
make a difference in their students’ lives.” Hutchens, but not
Glowacki, is named as one the recipients of the award. The
article states that while at York she had “developed an en-
trepreneurial training program that teaches students skills
needed to start a business.”
   It’s true that Rivera had hired Hutchens, and true too
that while Glowacki is Polish-American (Glowacki is a
Polish name—if you doubt this, Google the name) and there-
fore white, Rivera is Puerto Rican. But according to the 2000
Census more than 80 percent of Puerto Ricans consider
themselves white and only 8 percent black. See “Racism in
Puerto Rico,” Wikipedia, http://en.wikipedia.org/wiki/Racism
_in_Puerto_Rico#Contemporary_Demographics. Rivera in
any event is white. See LSNA (Logan Square Neighborhood
Association), Issues and Programs, “Rivera, Amanda” (pho-
6                                                 No. 13-3648


tograph), www.lsna.net/Issues-and-programs/Events/50th-
Anniversary/Issues-and-programs/Events/Rivera-Amanda.
html.
    Having hired Glowacki, Rivera had to choose between
the black woman she had hired and the white woman she
had hired and she may have picked the white woman on ra-
cial grounds in the face of that woman’s seemingly inferior
credentials. The question is whether a reasonable jury could
so find on the basis of the evidence submitted in pretrial dis-
covery. If so, summary judgment should not have been
granted in favor of the defendants.
    Anderson submitted a declaration to the EEOC in which
he said that he’d decided to retain Glowacki because she had
“previously supported” and was “knowledgeable in the Na-
tional Board Certification program,” whereas Hutchens, he
said, “was not supporting” and “was not as knowledgeable
in the National Board Certification program.” That was a
strange thing to say, given that Hutchens had been hired by
the unit that was responsible for that program before
Glowacki. In fact Anderson was misled. He had discussed
layoffs with Rivera (who remember was the director of the
Professional Development Unit), and she had recommended
that Glowacki not be laid off (yet without saying anything
about Glowacki’s background or qualifications) and had
failed even to mention Hutchens, let alone say anything
about her background and qualifications.
    Thus in picking Glowacki to survive the cut, Anderson
was acting on incomplete information furnished by Rivera.
In his deposition Anderson acknowledged that he hadn’t
known that Hutchens had a National Board Certification—
let alone that she’d received it a year before Glowacki had—
No. 13-3648                                                  7


and further acknowledged that it “would have been useful”
to him to have known that. He testified without contradic-
tion that he had never met or even heard of Hutchens even
though the Professional Development Unit, where she
worked, was part of the Department of Human Resources,
where he worked.
    The district judge acknowledged that this “one particular
fact [Hutchens’ earlier receipt of the National Board Certifi-
cation] would have been helpful [to Anderson] in deciding
which employee to retain,” but decided that its “significance
… paled in comparison to Hutchens’s performance prob-
lems.” We’ll see that the evidence that she had such prob-
lems was weak, heavily contested, and possibly fabricated—
as the judge failed to note.
    Anderson further testified that he “absolutely” would
have considered, had he known about, emails to and from
coworkers of Hutchens indicting that right up until she was
laid off she was working cooperatively with her coworkers.
    Not only was Anderson’s decision in favor of Glowacki
based on misinformation given him by Rivera, but he admit-
ted that his declaration to the EEOC that we mentioned had
been prepared by the Board of Education’s counsel and had
been based not on Anderson’s personal knowledge but in-
stead on information supplied by Rivera. She was therefore
the key witness for the Board, as well as for herself as the
Board’s codefendant.
   She testified in her deposition that she had preferred
Glowacki to Hutchens because she thought the former better
able to “sell the program and recruit, build relationships, es-
tablish rapport, [and] work in collaboration.” She testified
8                                                 No. 13-3648


that Hutchens “isolated herself” during meetings and didn’t
volunteer to do “anything extra.”
    Cushing, who remember was Hutchens’ and Glowacki’s
supervisor, was also deposed and she testified that Hutchens
exhibited poor “interpersonal skills,” was “pretty with-
drawn from working” (whatever that means), wasn’t inter-
ested in working “with other people,” and “should have
known” more than she did but “appeared to not be interest-
ed in learning how to do more things,” that she had “poor
tech skills” and her work “needed more editing” than
Glowacki’s did and that in evaluating the performance of the
two in 2009 Cushing had rated Hutchens as having “partial-
ly met expectations” but Glowacki as having “met and ex-
ceeded” expectations. Presumably the performance evalua-
tions were written, yet no written evaluations were submit-
ted in discovery (despite which the district judge referred to
Glowacki’s “comparatively superior performance evalua-
tions”). Cushing thought the evaluations had been de-
stroyed. Hutchens in her deposition denied having seen an
evaluation of herself in 2009 and stated that she was not
aware of having been formally evaluated.
    Another employee, Lily McDonagh, who was Hutchens’
supervisor between July and November 2008 (before
Glowacki was hired), testified that Timothy Jackson, another
employee whom she supervised, complained to her once
about “constant bickering” among four other employees, in-
cluding Hutchens. McDonagh first testified that Hutchens,
Carla Vides, and Tabita Sherfinski, as well as Jackson, had
all complained about the bickering but later said that Vides
and Sherfinski, although they had made some other com-
No. 13-3648                                                 9


plaints about Hutchens, had not accused her of bickering.
Nor had Yvonne Williams, another member of the unit.
    Rivera, Vides, Hutchens, Sherfinski, Jackson, and Wil-
liams are all listed as “organizers” on a document Hutchens
submitted in discovery called “Unity 2008: Increasing
NBCTs [National Board Certified Teachers] of Color for a
Diverse Student Population: Proposal to Recruit and In-
crease the Number of Minority National Board Certified
Teachers in the Chicago Public Schools.” So the unit was
able to collaborate successfully on a project that Hutchens
had spearheaded. That project tended also to refute testimo-
ny by Rivera and Cushing that Hutchens failed to take initia-
tive on projects, since Unity 2008 was her project. Cushing
also acknowledged that Hutchens was very interested in de-
veloping strategies to recruit more minority teachers for Na-
tional Board Certification; the Unity 2008 document empha-
sizes (at page 4) the racially uneven distribution of National
Board Certifications among teachers in Chicago public
schools.
   Asked at her deposition whether there was any “docu-
mentation” of the alleged bickering, McDonagh said no and
explained that “documentation wouldn’t have been required
because it wasn’t—there was nothing egregious. It wasn’t at
the point of discipline. So it was more about an advisory role
and working to get them to be more collaborative with one
another.” Neither McDonagh nor any other witness ex-
plained what the bickering was about. McDonagh did testify
that when she asked Hutchens about it Hutchens had told
her “that she was not going to get involved,” “that she was
embarrassed that [McDonagh had] been apprised of what
was occurring because it was not her style,” “that she was
10                                                No. 13-3648


not going to be a party to this. That this was between the
other people on the team and she was going to rise above it.”
The team worked in one room, so doubtless there was a lot
of chatter some of which could be characterized as bickering.
    An odd feature of the bickering issue is that McDonagh
did not herself observe bickering; she just listened to com-
plaints about it, apparently making no effort to evaluate the
accuracy of the complaints. Hers was thus not the best evi-
dence—in fact was mainly hearsay. Vides, Sherfinski, and
Williams also testified. Vides tried to place the bickering is-
sue in perspective by pointing out that “we had a room
filled with chiefs, and we didn’t have any Indians. … [B]eing
that we were all team leads and then me having to tell
team leads what to do and I was equal to them, that was
the point of contention within the office. So it wasn’t so
much that we didn’t get along because we were all so dif-
ficult. We were all leaders and we all, literally, had leader-
ship skills and personalities; and so there was, you know,
there was bumping of heads, you know, especially like I
said if I had to tell people what to do[,] and I had the same
title.”
   Vides further testified that Hutchens had a “strong un-
derstanding” of the National Board Certification program,
was an “effective collaborator with work colleagues,” and
had “strong writing skills. … [S]he had said that she was a
journalist; and then she was always asked to write the talk-
ing points for Arne Duncan [former CEO of the Chicago
public school system, now U.S. Secretary of Education]. And
then I [Vides] would always have [Hutchens] edit my
work.”
No. 13-3648                                                  11


    Sherfinski didn’t testify about bickering, but said that
both Vides and Hutchens were “difficult to work with,”
Hutchens because “she was focused on certain tasks that she
wanted to accomplish, but at least I found her willing to help
with the work that needed to be done.” Sherfinski later
worked with both Hutchens and Glowacki. She testified that
Hutchens and Glowacki knew “just as much about National
Board, which was far less than what I knew.” Sherfinski also
said that Glowacki was “willing to work” but that Hutchens
was “checked out,” based on her “body language”—she
“leans back; she’s closed off; she’s [sic] gets a fierce look in
her face.” Sherfinski added that Hutchens had “a scowl that
means stay away” and was “very, very irritable,” though she
acknowledged that it was a “good thing” that Hutchens
wanted to get more minority teachers National Board Certi-
fied.
    Williams, on the other hand, testified that Hutchens “got
along with people” but would ask Sherfinski to turn her mu-
sic down, since they were all in one big room; obviously
there was no love lost between Hutchens and Sherfinski.
Williams also said that Hutchens “communicated with eve-
ryone” and “worked well” with her, Vides, and Jackson. She
testified that Hutchens “would initiate” birthday celebra-
tions for the members of the team—“something she enjoyed
doing was celebrating people’s birthdays. … She communi-
cated with everyone. She helped people when they came in-
to the facility. She worked well with me. … I’ve never seen
her, you know, kind of be mean to people or standoffish.”
There was much else in this vein.
   Rivera testified that she had known about “issues with
tardiness [of Hutchens].” But she did not say how or from
12                                                No. 13-3648


whom she had acquired this knowledge. She did not name a
single person who had informed her about Hutchens’ al-
leged tardiness, though they would have been Rivera’s own
subordinates. She referred to a chart that she said showed
absences and tardiness by Hutchens, but the chart was not
placed in the record. There were references to lost docu-
ments that if they had still existed would, the defense wit-
nesses testified, corroborate Rivera’s and Cushing’s testimo-
ny. A reasonable jury might well be skeptical of such a
claim.
    Cushing testified that on one occasion she had to speak
to Hutchens about several late arrivals (by Hutchens) at
work. But she conceded that she had been “satisfied” that
most of the suspected “tardies” were false alarms because
they referred to times at which Hutchens had been working
on public school business that required her to be out of her
office. Cushing further testified that she thought she recalled
seeing Hutchens sleeping during a training session but
“couldn’t tell you for sure,” while Rivera testified that mem-
bers of her staff had told her that Hutchens was sleeping at
work (more hearsay). Yet neither Rivera nor Cushing ever
disciplined Hutchens for sleeping during work or even men-
tioned the subject to her. The judge said that Cushing “knew
for sure” that Hutchens’ “eyes were closed and that Hutch-
ens was not engaged in the training.” But the judge added
that Cushing had “conceded that she could not definitely say
that Hutchens was in fact in a state of sleep” and indeed he
scoffed at the idea that she could have known that.
   The defense claimed that Rivera knew that Hutchens
sometimes failed to follow through on work assignments
that she was given. But Rivera testified that it was not she
No. 13-3648                                                    13


who knew this, but Cushing—but Cushing did not testify to
it.
    The record contains a rave letter of recommendation that
Cushing had written for Hutchens, who having just been
laid off was looking for another job. Of course letters of rec-
ommendation for laid-off employees tend to exaggerate, yet
Cushing testified that the letter was “mostly” true, except
when it said that Hutchens “willingly accept[s] new chal-
lenges” was a “stretch.” The judge said that the “letter was
no different than one Cushing would give to anyone in the
[Professional Development] Unit who asked for one.” We
can’t find the basis for this statement, and it’s almost certain-
ly false, given certain details in the letter, attested as true by
Cushing, that (except for the last one) would not have ap-
plied to everyone in the unit: that Hutchens “wrote many of
the articles publicizing the program and events” (the “pro-
gram” is presumably the program of the unit); “in addition
to her writing talents, she has also supported recruitment of
NBC [National Board Certification] candidates by presenting
information sessions around the city,” “presented trainings
for lead mentors and mentors in the GOLDEN Teachers
program as well as those for the CPS Excellence in Teaching
pilot program,” “is well regarded as a facilitator of profes-
sional development by her audiences,” and “is conscientious
and dependable.” Cushing did say that she “made the offer
[to write a letter of reference] to all the people who worked
for me that if they needed a letter of reference that I would
provide one,” but she didn’t say that she wrote the identical
letter for everyone.
   And remember Cushing’s testimony about Hutchens’
need for editing? That testimony was in tension not only
14                                                No. 13-3648


with Vides’ testimony but also with Cushing’s having re-
ferred twice, in parts of the letter of recommendation that
she did not call a “stretch,” to Hutchens’ “writing talents,”
adding that Hutchens’ “writing talents are an asset.” Hutch-
ens appeared pro se in this appeal. Whether because of, or in
spite of, not being a lawyer, her two briefs—opening and re-
ply—are indeed well written.
   Besides the letter of recommendation and her denial that
she had received a formal evaluation, Hutchens presented
emails by her coworkers to her which indicated that she was
cooperative and her work for the Professional Development
Unit good.
    Remarkably in light of our summary of the record, the
district judge, in granting summary judgment said that the
honesty of the defendants’ beliefs about the relative qualities
of Hutchens and Glowacki could not reasonably be ques-
tioned. In fact, as our summary of the evidence reveals, there
is considerable doubt about the honesty of Rivera and Cush-
ing, the main witnesses for the defense, and Sherfinski, who
seems to have had a private quarrel with Hutchens over the
loudness of the music in the room in which they both
worked. Anderson was just a cat’s paw of Rivera, Vides’ tes-
timony was on the whole favorable to Hutchens—Williams’s
even more so—and McDonagh’s testimony was hearsay.
    The district judge remarked that Anderson is black, as if
to imply that Anderson’s decision to lay off Hutchens rather
than Glowacki could not have been discriminatory. In fact
Anderson had never met Hutchens, and there is nothing to
suggest that he knew her race. Moreover, he was as we said
a cat’s paw, which is to say an unknowing tool of Rivera.
See, e.g., Smith v. Bray, 681 F.3d 888, 897 (7th Cir. 2012). He
No. 13-3648                                                 15


based his decision to retain Glowacki rather than Hutchens
(despite the latter’s greater seniority and apparently superior
credentials) on what Rivera told him—and as she did not
mention Hutchens he had no alternative to retaining
Glowacki, which automatically terminated Hutchens.
    The judge said that Hutchens’ having taught at a “prison
school” made her less qualified for a professional-
development position than Glowacki. There is no reason, let
alone evidence, for such a conclusion. The “prison school” in
Cook County Jail is a public high school administered by the
Board of Education. It differs from other public high schools
mainly in the average age and composition of its student
body. It must be tough to teach, year after year, inmates
many of whom are older than most high school seniors (for
remember that the students at York range in age from 17 to
21). The district judge thought it a significant point in favor
of the defendants that only 1 percent of Chicago’s public
schools are “prison schools,” and that therefore Hutchens
couldn’t have been familiar with the Professional Develop-
ment Unit. But she had been hired into that unit with
knowledge of her background, which included not only her
time at the “prison school” but also five years of teaching at
one of Chicago’s very best public high schools. The nature,
and significance for the professional-development job, of
Glowacki’s parochial school and public elementary school
careers, were not explored at all. (Of course, zero percent of
public schools in Chicago are parochial schools.)
    The judge did not remark the surprising fact that the de-
fendants failed to submit a single document that might have
corroborated any of the testimony of Rivera or Cushing—
testimony, riddled with unreliable hearsay (not all hearsay is
16                                                 No. 13-3648


unreliable, but this hearsay is), that needed documentary
backup. Instead the judge summed up his take on the case
by stating that “What is clear is that Defendants honestly be-
lieved that Glowacki was the better employee.” What is clear
is that this was the decision-maker’s belief—Anderson’s—
since Glowacki was the only candidate offered to him (as in
a Soviet election). What is unclear is whether he based the
decision on the honest beliefs of Rivera or on dishonest be-
liefs, and whether the testimony given by Rivera and Cush-
ing in their depositions had any significant truth value at all.
    A reasonable jury could credit Hutchens’ evidence while
rejecting Rivera’s and Cushing’s, and impressed by Hutch-
ens’ credentials, her seniority over Glowacki, her earlier re-
ceipt of National Board Certification, her other credentials
superior to Glowacki’s, her writing skills, and her toughness
in teaching inmates of Cook County Jail year after year,
could conclude that she was better qualified for the job than
Glowacki. It’s true that having found all these facts in favor
of Hutchens, that reasonable jury might nevertheless deem
Hutchens a victim not of racism but of error, ineptitude,
carelessness, or personal like or dislike, unrelated to race.
Certainly the Professional Development Unit seems to have
been poorly managed, with little effort at recordkeeping de-
spite the befuddled recollections of key members of the unit;
Hutchens may have been a victim of incompetence rather
than of racism.
    But equally (so far as one can judge from a record limited
to evidence obtained in pretrial discovery) a reasonable jury
might deem Rivera’s and Cushing’s testimony a tissue of lies
(the polite term is “pretext”), Hutchens distinctly better
qualified for retention than Glowacki (about whom the rec-
No. 13-3648                                                   17


ord contains little information), and the latter’s being re-
tained instead of Hutchens a consequence (for why else all
the lies?) of a preference for a person of the same race, by the
persons who testified against Hutchens. See Hitchcock v. An-
gel Corps, Inc., 718 F.3d 733, 738 (7th Cir. 2013) (“shifting ex-
planations” for an adverse employment action may give rise
to an inference of pretext); Ondricko v. MGM Grand Detroit,
LLC, 689 F.3d 642, 651 (6th Cir. 2012) (jury could reasonably
disbelieve an employer’s explanation for a decision incon-
sistent with the employer’s prior conduct); Vaughn v. Wood-
forest Bank, 665 F.3d 632, 638–40 (5th Cir. 2011) (an employee
can create a litigable issue by submitting evidence that dis-
putes the employer’s charge of “unsatisfactory conduct”);
Holcomb v. Iona College, 521 F.3d 130, 141–44 (2d Cir. 2008) (a
reasonable jury could choose among several possible mo-
tives when weighing evidence for and against alleged dis-
crimination). The district judge himself, by emphasizing his
belief that the defendants’ witnesses had been “honest,” im-
plied correctly that if they were liars a reasonable jury could
conclude that Hutchens’ race had been a decisive factor in
the decision to prefer Glowacki over her. But these are factu-
al issues for a jury to resolve.
    The district court’s judgment as to Count II, alleging ra-
cial discrimination in violation of 42 U.S.C. § 1983, and
Count III, alleging racial discrimination in violation of Title
VII, is reversed and the case remanded for trial on those
counts. The district court’s dismissal of the other counts is
uncontested, and is affirmed.
       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.